Exhibit 10.3

EXECUTION VERSION

PERSONAL AND CONFIDENTIAL

November 10, 2015

Goldman Sachs Bank USA

Goldman Sachs Lending Partners LLC

200 West Street

New York, New York 10282-2198

Lam Research Corporation

4650 Cushing Parkway

Fremont, California 94538

 

Attention:    Douglas R. Bettinger    Executive Vice President and Chief
Financial Officer

Project Topeka

364-Day Bridge Loan Facility

Joinder Agreement to Commitment Letter

Ladies and Gentlemen:

Reference is made to the Commitment Letter dated October 20, 2015 (together with
all exhibits, schedules and annexes thereto, the “Commitment Letter”) among
Goldman Sachs Bank USA (“Goldman Sachs”), Goldman Sachs Lending Partners LLC
(“GS Lending Partners”) and Lam Research Corporation (the “Borrower”). Unless
otherwise defined herein, capitalized terms used herein have the meanings
assigned to them in the Commitment Letter.

This joinder agreement to the Commitment Letter (this “Joinder Agreement”) sets
forth the understanding of the parties hereto regarding the participation of
each party identified on the signature pages hereof as an “Additional Commitment
Party” (collectively, the “Additional Commitment Parties” and together with
Goldman Sachs and GS Lending Partners, the “Commitment Parties”) in the
financing of the Bridge Facility.

On the date hereof the Borrower has entered into a Term Loan Agreement, dated as
of the date hereof (the “Term Loan Agreement”) among the Borrower, JPMorgan
Chase Bank, N.A. as administrative agent and the lenders party thereto, having
aggregate commitments of $900,000,000. The Term Loan Agreement has become
effective immediately prior to the effectiveness of this Joinder Agreement, the
Borrower acknowledges that the conditions to availability thereunder are no more
restrictive to the Borrower than the conditions to availability of the Bridge
Facility, and therefore the commitments with respect to Tranche 2 of the Bridge
Facility have been reduced to zero and the commitments with respect to Tranche 1
of the Bridge Facility have been reduced to $3,300,000,000 as of the date hereof
in accordance with the terms of the Commitment Letter.

Each Additional Commitment Party hereby commits to provide to the Borrower, on a
several but not joint basis, in each case on the same terms and conditions as
are applicable to each of Goldman Sachs’ and GS Lending Partners’ commitments in
respect of the Bridge Facility under the Commitment Letter (each such commitment
of a Commitment Party, its “Commitment,” and, collectively, the “Commitments”),
the principal amount of Tranche 1 of the Bridge Facility set forth opposite such
Commitment Party’s name on Schedule I attached hereto. The aggregate commitments
of Goldman Sachs and GS Lending Partners with respect to Tranche 1 of the Bridge
Facility under the Commitment Letter shall (in accordance with



--------------------------------------------------------------------------------

Section 3 thereof) be reduced on a dollar-for-dollar basis by the aggregate
amount of the Commitments of the Additional Commitment Parties upon execution of
this Joinder Agreement by each of the parties hereto, such that, as of the date
of this Joinder Agreement, the Commitment of each Commitment Party is as set
forth adjacent to its name on Schedule I hereto. In addition, each of the
Commitment Parties (or its applicable affiliate) shall have, with respect to the
Bridge Facility, the title set forth adjacent to its name on Schedule I hereto.

Each Additional Commitment Party acknowledges receipt of a copy of the
Commitment Letter and acknowledges that it shall be deemed to be a party to the
Commitment Letter as a “Commitment Party” in accordance with, and to the extent
set forth in, this Joinder Agreement. Each Additional Commitment Party hereby
further acknowledges and agrees that (i) the syndication of the Bridge Facility
shall be managed by Goldman Sachs until Goldman Sachs determines that the
successful syndication of the Bridge Facility has occurred and (ii) its
Commitment shall not be syndicated until notification of the successful
syndication of the Bridge Facility by Goldman Sachs.

Each Additional Commitment Party further acknowledges and agrees that it shall
not engage, nor shall it authorize any person on its behalf to engage, in any
secondary selling or any solicitation of offers to purchase loans or commitments
with respect to the Bridge Facility until such time as Goldman Sachs declares
the primary syndication of the Bridge Facility to be complete.

As consideration for the Commitments and agreements of each Additional
Commitment Party, the Additional Commitment Parties shall be entitled to receive
the applicable fees as set forth in the Joinder Fee Letter dated the date hereof
among the Borrower, Goldman Sachs, GS Lending Partners and each Additional
Commitment Party (the “Joinder Fee Letter”), in accordance with the provisions
hereof and thereof. The Borrower further agrees that in no event shall the fees
payable to any Additional Commitment Party (as a percentage of the Commitment of
such Additional Commitment Party) exceed the fees payable to Goldman Sachs or GS
Lending Partners (as a percentage of its respective Commitment).

Each party hereto hereby agrees that each Additional Commitment Party shall be
bound by the terms and conditions of the Commitment Letter, and shall have all
the rights and obligations with respect to its Commitment, to the same extent as
the same are applicable to each of Goldman Sachs and GS Lending Partners each
solely in its capacity as a “Commitment Party” thereunder (including, without
limitation, with respect to indemnification; provided, that (x) the term the
“Letters” as used in Annex A to the Commitment Letter shall be deemed also to
include this Joinder Agreement and the Joinder Fee Letter), (y) the Commitment
Letter shall be deemed amended such that the reference to “Goldman Sachs” in
clause (i) of the first sentence of the first paragraph of Section 2 of the
Commitment Letter shall be deemed to refer to “each Commitment Party” and
(z) the term the “Existing Credit Agreement” shall be deemed amended such that
each reference to the “Existing Credit Agreement” in Annex B to the Commitment
Letter (other than the reference to the “Existing Credit Agreement” in the
definition of “Excluded Debt” therein) shall be deemed to refer to the “Term
Loan Agreement” as defined in this Joinder Agreement; provided, however, that
this paragraph shall not apply to, and the Additional Commitment Parties shall
not have any obligations, rights or benefits (except as expressly set forth
herein) with respect to, (a) roles or titles assigned to Goldman Sachs and GS
Lending Partners with respect to the Bridge Facility set forth in the Commitment
Letter, (b) Section 3 of the Commitment Letter, the provisions applicable only
to Goldman Sachs and GS Lending Partners in Section 6 of the Commitment Letter,
or any other provisions thereof applicable to Goldman Sachs in its capacity as
Arranger or Administrative Agent and (c) any provisions of the Fee Letter.

This Joinder Agreement may not be assigned by (i) the Borrower without the prior
written consent of each Commitment Party or (ii) any Additional Commitment Party
(including, without limitation, any

 

2



--------------------------------------------------------------------------------

assignment of the Commitment of such Additional Commitment Party) without the
prior written consent of each of the Borrower, Goldman Sachs and GS Lending
Partners (and, in each case, any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person (including without limitation your equity holders,
employees or creditors) other than the parties hereto (and any indemnified
person referred to in Annex A to the Commitment Letter); provided, however, that
each Additional Commitment Party may assign its Commitment and agreements
hereunder, in whole or in part, to any of its affiliates subject to the
requirements set forth in Section 6 of the Commitment Letter.

This Joinder Agreement may not be amended or any term or provision hereof waived
or modified except by an instrument in writing signed by each of the parties
hereto, and each of the Borrower, Goldman Sachs and GS Lending Partners hereby
agrees that no amendment, waiver, supplement or other modification of the
Commitment Letter that would change any rights, benefits or obligations of any
Additional Commitment Party shall be entered into unless such Additional
Commitment Party shall have consented thereto in writing; provided, that the
foregoing shall not restrict Goldman Sachs and GS Lending Partners (i) in
syndicating their remaining respective Commitments and entering into additional
joinder agreements to the Commitment Letter solely with the Borrower and any
additional Commitment Party in connection therewith, (ii) from amending,
waiving, supplementing or otherwise modifying any of their respective rights,
benefits or obligations under the Commitment Letter (including, without
limitation, under Section 3 thereof, or any other provisions thereof applicable
to Goldman Sachs in its capacity as Arranger or Administrative Agent) as
mutually agreed to with the Borrower or (iii) from making any determination in
its capacity as Arranger or Administrative Agent as provided in the Commitment
Letter.

This Joinder Agreement may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

This Joinder Agreement (including all of the terms of the Commitment Letter
incorporated by reference herein) and the Joinder Fee Letter are the only
agreements that have been entered into among the Borrower, Goldman Sachs, GS
Lending Partners and each Additional Commitment Party with respect to the Bridge
Facility and set forth the entire understanding of the parties with respect
thereto. No individual has been authorized by any Additional Commitment Party or
any of its respective affiliates to make any oral or written statements that are
inconsistent with this Joinder Agreement or the Joinder Fee Letter. Following
the execution and delivery of this Joinder Agreement by each of the parties
hereto, the Commitment Letter and this Joinder Agreement shall be construed as a
single instrument to the extent necessary to give effect to the provisions
hereof. Notwithstanding any provision hereof or of the Commitment Letter, each
party hereto hereby agrees that all obligations of each Commitment Party,
whether pursuant hereto or pursuant to the Commitment Letter, shall be several
and not joint obligations.

Each party hereto agrees that any suit or proceeding arising in respect of this
Joinder Agreement or the Commitment Parties’ commitments or agreements hereunder
or the Joinder Fee Letter will be tried exclusively in the United States
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York, and each party hereby submits to the exclusive jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of either the
Commitment Parties’ commitments or agreements or any matter referred to in this
Joinder Agreement or the Joinder Fee Letter is hereby waived by the parties
hereto. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any

 

3



--------------------------------------------------------------------------------

other manner provided by law. Service of any process, summons, notice or
document by registered mail or overnight courier addressed to any of the parties
hereto at the addresses above shall be effective service of process against such
party for any suit, action or proceeding brought in any such court. This Joinder
Agreement and the Joinder Fee Letter will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws; provided, however, that (i) the interpretation of the
definition of Target Material Adverse Effect and whether or not a Target
Material Adverse Effect has occurred, (ii) the determination of the accuracy of
any Acquisition Representations and whether as a result of any inaccuracy
thereof the Borrower, the Merger Subs or their respective affiliates have the
right to terminate their respective obligations under the Acquisition Agreement,
or to decline to consummate the Transactions pursuant to the Acquisition
Agreement and (iii) the determination of whether the Transactions have been
consummated in accordance with the terms of the Acquisition Agreement, in each
case, shall be governed by, and construed and interpreted solely in accordance
with, the laws of the State of Delaware without giving effect to conflicts of
laws principles that would result in the application of the Law of any other
state.

This Joinder Agreement (including all of the terms of the Commitment Letter
incorporated by reference herein) and the other terms and conditions contained
herein shall be subject to the same confidentiality provisions applicable to the
Commitment Letter as provided in Section 7 of the Commitment Letter and each
Additional Commitment Party acknowledges that it will be subject to the
confidentiality provisions provided in Section 7 of the Commitment Letter as a
Commitment Party. Each Joinder Fee Letter and the contents thereof shall be
subject to the same confidentiality provisions applicable to the Fee Letter as
provided in Section 7 of the Commitment Letter.

Each Additional Commitment Party acknowledges that it has, independently and
without any reliance upon either Goldman Sachs or GS Lending Partners or any of
their respective affiliates, or any of their respective officers, directors,
employees, agents, advisors or representatives, and based on the financial
statements of the Borrower and its subsidiaries and the Acquired Business and
such other documents as it has deemed appropriate, made its own credit analysis
and decision to enter into this Joinder Agreement and to provide its Commitment.
As you know, Goldman, Sachs & Co. has been retained by the Borrower (or one of
its affiliates) as financial advisor (in such capacity, the “Financial Advisor”)
in connection with the Acquisition. Each of the parties hereto agrees to such
retention, and further agrees not to assert any claim it might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor and, on
the other hand, Goldman Sachs’ and Goldman Sachs’ affiliates’ relationships with
you as described and referred to herein. Certain of the Commitment Parties or
their respective affiliates are, or may at any time be a lender under one or
more existing credit facilities of the Borrower (and/or of its subsidiaries) (in
such capacity, an “Existing Lender”). The Borrower further acknowledges and
agrees for itself and its subsidiaries that any such Existing Lender (a) will be
acting for its own account as principal in connection with such existing credit
facilities, (b) will be under no obligation or duty as a result of such
Commitment Party’s role in connection with the transactions contemplated by this
Joinder Agreement or otherwise to take any action or refrain from taking any
action (including with respect to voting for or against any requested
amendments), or exercising any rights or remedies, that each Existing Lender may
be entitled to take or exercise in respect of such existing credit facilities
and (c) may manage its exposure to such existing credit facilities without
regard to such Commitment Party’s role hereunder.

The reimbursement, indemnification, confidentiality, absence of fiduciary
relationship; affiliates, jurisdiction, waiver of jury trial, venue and
governing law provisions contained herein or incorporated herein by reference to
the Commitment Letter and the provisions of the Joinder Fee Letter will remain
in full force and effect regardless of whether the Loan Documents are executed
and delivered and notwithstanding the termination of the Commitment Letter or
the Commitment Parties’ respective commitments and agreements thereunder.

 

4



--------------------------------------------------------------------------------

The Commitments of each Additional Commitment Party will terminate upon the
first to occur of (i) the execution and delivery of the Bridge Loan Agreement by
each of the parties thereto, (ii) the consummation of the Acquisition without
using the Bridge Loans, (iii) the termination of Borrower’s or Merger Sub’s
obligation to consummate the Acquisition pursuant to, the Acquisition Agreement,
and (iv) July 20, 2016 (provided, that, to the extent the Outside Date (as
defined in the Acquisition Agreement) is extended to a date (the “Extended
Date”) that is on or prior to October 20, 2016 in accordance with the terms of
Section 8.1(d) of the Acquisition Agreement (as in effect on the date of the
Commitment Letter), the date referred to in this clause (iv) shall, upon notice
of such extension to the Arranger from the Borrower, be automatically extended
to such Extended Date) (the earliest date in clauses (ii) through (iv) being the
“Commitment Termination Date”).

This Joinder Agreement supersedes any commitment advice or similar letter
executed by any Additional Commitment Party on or prior to the date hereof in
connection with the Bridge Facility, which commitment advice or similar letter
shall in each case terminate with respect to the Bridge Facility commitments
upon the effectiveness of this Joinder Agreement.

For the purposes of this Joinder Agreement and the Joinder Fee Letter (as
defined below), “Citi” shall mean Citigroup Global Markets Inc. (“CGMI”),
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as Citi shall determine to be appropriate to provide the
services contemplated herein and such affiliates shall be entitled to the
benefits afforded to Citi hereunder.

[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as an Additional Commitment Party

By:  

/s/ Caitlin Stewart

  Name:  Caitlin Stewart   Title:    Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Additional Commitment Party By:  

/s/ Vanessa Kurbatskiy

  Name:  Vanessa Kurbatskiy   Title:    Vice President



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as an Additional Commitment Party By:  

/s/ Richard Rivera

  Name:  Richard Rivera   Title:    Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as an Additional Commitment Party By:  

/s/ Nicolas Rabier

  Name:  Nicolas Rabier   Title:    Managing Director By:  

/s/ Karim Remtouia

  Name:  Karim Remtouia   Title:    Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as an Additional Commitment Party By:  

/s/ Ming K. Chu

  Name:  Ming K. Chu   Title:    Vice President By:  

/s/ Virginia Cosenza

  Name:  Virginia Cosenza   Title:    Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Additional Commitment Party By:  

/s/ Bertram H. Tang

  Name:  Bertram H. Tang   Title:    Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Additional Commitment Party By:  

/s/ Lillian Kim

  Name:  Lillian Kim   Title:    Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Additional Commitment Party By:  

/s/ Matthew S. Thoreson

  Name:  Matthew S. Thoreson   Title:    Senior Vice President



--------------------------------------------------------------------------------

DBS BANK LTD., as an Additional Commitment Party By:  

/s/ Saif Amin

  Name:  Saif Amin   Title:    VP, IBG-TMT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as an Additional Commitment Party By:  

/s/ Christopher L. Snider

  Name:   Christopher L. Snider   Title:   Vice President, Senior Relationship
Manager



--------------------------------------------------------------------------------

PNC CAPITAL MARKETS LLC, as an Additional Commitment Party By:  

/s/ John Broeren

  Name:  John Broeren   Title:    Managing Director By:  

/s/ Brian Prettyman

  Name:  Brian Prettyman   Title:    Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as an Additional Commitment Party By:  

/s/ Min Park

  Name:  Min Park   Title:    Vice President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

 

GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

  Authorized Signatory GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Authorized Signatory



--------------------------------------------------------------------------------

LAM RESEARCH CORPORATION By:  

/s/ Douglas R. Bettinger

  Name:   Douglas R. Bettinger   Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Commitment Party

  

Title

   Tranche 1
Commitment      Tranche 2
Commitment  

Goldman Sachs Bank USA

   Sole Lead Arranger, Sole Bookrunner and Administrative Agent    $
1,089,000,000       $ 0   

Goldman Sachs Lending Partners LLC

   N/A    $ 0       $ 0   

JPMorgan Chase Bank, N.A.

   Co-Arranger    $ 375,000,000       $ 0   

Barclays Bank PLC

   Co-Arranger    $ 375,000,000       $ 0   

Citigroup Global Markets Inc.

   Co-Arranger    $ 375,000,000       $ 0   

BNP Paribas

   Documentation Agent    $ 165,200,000       $ 0   

Deutsche Bank AG Cayman Islands Branch / Deutsche Bank Securities Inc.

   Documentation Agent    $ 165,200,000       $ 0   

Mizuho Bank, Ltd.

   Documentation Agent    $ 165,200,000       $ 0   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   Documentation Agent    $ 165,200,000       $ 0   

Wells Fargo Bank, N.A.

   Documentation Agent    $ 165,200,000       $ 0   

DBS Bank Ltd.

   N/A    $ 65,000,000       $ 0   

HSBC Bank USA, National Association

   N/A    $ 65,000,000       $ 0   

PNC Capital Markets LLC

   N/A    $ 65,000,000       $ 0   

SunTrust Bank

   N/A    $ 65,000,000       $ 0         

 

 

    

 

 

 

Total

      $ 3,300,000,000       $ 0         

 

 

    

 

 

 